Citation Nr: 1332495	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-27 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel
 



INTRODUCTION

The Veteran served on active duty from July 1992 to July 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

With respect to the bilateral knee disability issue, the RO characterized the issue as whether new and material evidence has been received to reopen the claim of service connection for a bilateral knee disability.  However, relevant official service department records were received by the RO after the previous denial of this issue.  As such, the bilateral knee disability issue is to be reconsidered.  38 C.F.R. § 156(c) (2013).  Accordingly, the Board has recharacterized the issue as service connection for a bilateral knee disability.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a bilateral knee disability.

The Veteran's service treatment records show complaints of bilateral knee pain.  In a July 2008 statement, T.N., the Veteran's girlfriend, stated that the Veteran had no physical limitations prior to entering military service but that after his time in military service, he started complaining of pain and swelling in his knees and pain in his back.  She noted that his occupation as a truck driver caused him to have pain in his knees and back after sitting in the same position for long periods.  She noted that the Veteran was limited in his physical activities due to knee and back pain.

As the evidence of record suggests that the Veteran's current knee and back conditions may be related to service, a medical examination is necessary to decide the claims for service connection.  38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claim file must be reviewed by the examiner.  

The examiner should diagnose any current knee and/or back disabilities.

For each knee and/or back disability found on examination, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the knee and/or back disability is related to the Veteran's military service.

If, and only if, both back and knee disabilities are diagnosed on examination, the examiner should also opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back disability was caused or aggravated by the Veteran's knee disability.  The examiner must address both causation and aggravation or the opinion will be deemed inadequate.

The examination report must include a complete rationale for all opinions expressed.  If the examiner believes that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the appeal.  If the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


